DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-15, 17-24, 26 and 28-39 are presented for examination. Claims 37-39 are newly added. Claims 16, 25 and 27 are canceled.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The rejections are respectfully maintained to the extended that is applicable to the amended claims for applicant's convenience.

Double Patenting

5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

6.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7.	Claims 1-15, 17-24, 26 and 28-39 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,361,880. Although the claims at issue are not identical, they are not patentably distinct from each other because they are essentially similar in scope. They are not patentably distinct from each other because In view of the “obviousness-type” double patenting rational .
8.	After analyzing the language of the claims, initially it should be noted that the Patent No. 10,361,880, having the same inventive entity. The Assignee in all applications is the same. 
Claims 1, 10, 19 and 28 of the instant application is anticipated by patent claims 1, 4, 7 and 10 in that claims 1, 4, 7 and 10 of the patent contains all the limitations of claims 1, 10, 19 and 28 of the instant application. Claims 1, 10, 19 and 28 of the instant application therefore is not patently distinct from the earlier patent claim and as such is unpatentable for obvious-type double patenting. In re Berg, 140 F.3d1428, 1431, 46 USPQ2d 1226, 1229 (Fed. Cir. 1998).
9.	A comparison of the independent claims in the instant application and US patent application are shown in the table below.
US Patent No. 10,361,880
Instant Application (16/460521)
4.  A system for controlling access to one or more rooms using an intelligent door that operates in response to instructions received from one or more users having different access credentials, the system comprising: a memory;  an intelligent door processor communicatively coupled to the memory, where the intelligent door processor is configured to perform a first routine in response to detection of a first event or condition, the first routine defined according to first access credentials of a first user;  perform a 
second routine in response to detection of a second event or condition, according to second access credentials of a second user;  transmit a notification of 

where the intelligent door processor is configured to: perform a first routine in response to detection of a first event or condition; perform a second routine in response to detection of a second event or condition; identify a classification of the first routine and identify a classification of the second routine; and perform one of the first routine or the second routine based on the classification of the first routine and the classification of the 

10.  A method for controlling access to one or more rooms using an intelligent 
door that operates, at least in part, in response to detection of more or more 
events or conditions, the method comprising: configuring an intelligent door 
processor to perform a first routine in response to detection of a first event or condition;  configuring the intelligent door processor to perform a second routine in response to detection of a second event or condition; configuring the intelligent door processor to identify a conflict between performance of the first routine and performance of the second routine;  configuring the intelligent door processor to identify a classification of the first routine and identify a classification of the second routine;  and configuring the intelligent door processor to perform one of the first routine or the second routine based on the classification of the first routine and the second routine, and a detected event or condition that causes lower access rights to override broader access rights.

configured to: perform at least a first routine in response to detection of a first event or condition;  perform at least a second routine in response to detection of a second event or condition;  transmit at least one of: a notification of performance of the first routine in response to detection of the first event or condition, and a notification of performance of the second routine in response to detection of the second event or condition;  determine 
that the first routine is in conflict with the second routine;  and based on a classification of the first routine and a classification of the second routine, overriding the second routine and performing the first routine.
19.  A system for controlling access to one or more rooms using an intelligent 
door that operates, at least in part, in response to detection of more or more 
events or conditions, the system comprising: a receiver for receiving, from an intelligent door comprising a processor configured to perform a first routine 
in response to detection of a first event or condition and perform a second routine in response to detection of a second event or condition, at least one of: a notification of detection of the first event or condition, and a notification of detection of the second event or condition; a processor configured to: identify a classification of the first routine;  identify a classification of the second routine;  and a transmitter for transmitting, to the intelligent door, an instruction to perform one of the first routine or the second routine based on the classification of the first routine and the classification of the second routine,  and a detected event or condition that causes lower access rights to override broader access rights.
7.  A method for controlling access to one or more rooms using an intelligent door that performs a routine in response to detection of an event or a condition, the method comprising: receiving, from an intelligent door comprising a processor configured to perform a first routine in response to detection of a first event or condition and perform a second routine in 
response to detection of a second event or condition, at least one of: a notice of performance of the first routine in response to detection of the first event 
or condition, and a notice of performance of the second routine in response to 
detection of the second event or condition;  determining that the first routine is in conflict with the second routine;  and based on a classification of the first routine and a classification of the 

door that operates, at least in part, in response to detection of more or more 
events or conditions, the method comprising: receiving, from an intelligent 
door comprising a processor configured to perform a first routine in response to detection of a first event or condition and perform a second routine in response to detection of a second event or condition, at least one of: a notice of detection of the first event or condition, and a notice of detection of the second event or condition;  identifying a classification of the first routine; identifying a classification of the second routine;  and transmitting, to the intelligent door, an instruction to perform one of the first routine or the second routine based on the classification .




10.	Claims 1-15, 17-24, 26 and 28-39 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eyring et al. (Eyring), US 2016/0180620.
	As per claim 1, Eyring discloses an intelligent door that operates, at least in part, in response to detection of one or more events or conditions [figures 8, 9; para 123-126], the intelligent door comprising: 
a memory; an intelligent door processor communicatively coupled to the memory [para 135, 142, 147], where the intelligent door processor is configured to: 
perform a first routine in response to detection of a first event or condition; perform a second routine in response to detection of a second event or condition [figure 15; para 179-182]; 
identify a classification of the first routine and identify a classification of the second routine; and perform one of the first routine or the second routine based on the classification of the first routine and the classification of the second routine, and a detected event or condition that causes lower access rights to override broader access rights [para 93, 183, 184]. 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

 [0180] At block 1505, the method 1500 may include receiving information 
regarding a detection of more than one card proximate the at least one entry to 
the residence.  This may include multiple personnel scanning their card over 
the card reader, or the card reader may sense the cards presence wirelessly.  
The cards may all be similar or may be different.  For example, multiple 
different types of personnel and/or users may be proximate the entry.  The 
method 1500 may use means to require the identification cards of the personnel.  
For example, a camera proximate an entry way may sense the presence of multiple people and may require the scanning of each card prior to any action taken by an automation system.
  
 [0183] At block 1515, the method 1500 may include determining a ranking of the 
profiles.  For example, each personnel may have a user profile associated with 
the automation system.  The profiles profile may have a seniority level and/or 
ranking within the automation system.  An administrator and/or parent may not 
want actions taken that perhaps a teenager might desire.  Thus, at block 1520, 
the method 1500 may include performing one or more actions based at least in 
part on the ranking of the profiles.  The most sensor person in the group may 
take priority and their profile preferences may be respected when a group of 
users is proximate an entry to the residence.  In some embodiments, if at least 

more profiles associated with at least one other card.  For example, a user of 
the automation system may have the ability to admit any personnel to the 
residence and a ranking or other action may not be required.  However, if at 
least one user it not present upon the multiple of personnel, a user may need 
to authorize any actions taken by the automation system, even if at least one 
card is associated with a personnel profile.  However, in some embodiments, the 
personnel profile may enable the personnel to have multiple people enter the 
home, such as a cleaning service and the like.  

As per claim 2, Eyring discloses the processor is further configured to: perform the first routine and perform the second routine in an order, where the first routine is performed prior to the second routine if the first routine is determined to have a higher classification than the second routine [figure 15; para 93,183]. 
 	As per claim 3, Eyring discloses that where performing one of the first routine or performing the second routine based on the classification of the first routine and the second routine comprises: performing the first routine if the first routine is determined to have a higher classification than the second routine and not performing the second routine [figure 15; para 181-184]. 
 	As per claim 4, Eyring discloses that the processor is further configured to: identify a conflict between performance of the first routine and performance of the second routine; and perform one of the first routine or the second routine based on the classification of the first routine and the second routine to resolve the identified conflict [para 93, 181-184]. 
 	As per claim 5, Eyring discloses that the intelligent door processor is further configured to: transmit at least one of a notification of performance of the 
As per claim 6, Eyring discloses that transmitting at least one of a notification of performance of the first routine and a notification of performance of the second routine comprises: transmitting a first notification to a first user of performance of the first routine [para 93-94, 117-120, 168]. 
 	As per claim 7, Eyring discloses that transmitting at least one of a notification of performance of the first routine and a notification of performance of the second routine comprises: transmitting a second notification to a second user of performance of the second routine [para 93-94, 117-120, 168-169]. 
 	As per claim 8, Eyring discloses that the processor is further configured to: transmit at least one of a notification of detection of the first event or condition and a notification of the second event or condition to a first user and a second user [para 117-120]. 
 	As per claim 9, Eyring discloses that the intelligent door processor is further configured to transit at least one of the notification of detection of the first event or condition and the notification of detection of the second event or condition to a service provider [para 117-120].
As to claims 10-15, 17 and 18, claims 1-9, basically are the corresponding elements that are carried out the method of operating step in clams 10-15, 17 and 18. Accordingly, claims 10-15, 17 and 18 are rejected for the same reason as set forth in claims 1-9.

a receiver for receiving, from an intelligent door comprising a processor configured to perform a first routine in response to detection of a first event or condition and perform a second routine in response to detection of a second event or condition, at least one of: a notification of detection of the first event or condition, and a notification of detection of the second event or condition [figures 8, 9, 15; para 135, 142, 147, 179-182];  
a processor configured to: identify a classification of the first routine; identify a classification of the second routine; and a transmitter for transmitting, to the intelligent door, an instruction to perform one of the first routine or the second routine based on the classification of the first routine and the classification of the second routine, and a detected event or condition that causes lower access rights to override broader access [para 93, 183, 184]. 
As per claim 20, Eyring discloses that the instruction to perform one of the first 
routine or the second routine based on the classification of the first routine and the classification of the second routine comprises: an instruction to perform the first routine and perform the second routine in an order, where the first routine is performed prior to the second routine if the first routine is determined to have a higher classification than the second routine [figure 15; para 93,183]. 
As per claim 21, Eyring discloses that the instruction to perform one of the first routine or the second routine based on the classification of the first routine and the 
 As per claim 22, Eyring discloses that the processor is further configured to: identify a conflict between performance of the first routine and performance of the second routine, and where the instruction to perform one of the first routine or the second routine is based on the classification of the first routine and the classification of the second routine to resolve the identified conflict [para 93, 181-184]. 
 As per claim 23, Eyring discloses that the transmitters is further configured to transmit at least one of a notification of performance of the first routine and a notification of performance of the second routine [para 93, 94, 117-120]. 
 As per claim 24, Eyring discloses that the transmitters is further configured to transmit a first notification to a first user of performance of the first routine; and transit a second notification to a second user of performance of the first routine [para 93-94, 117-120, 168]. 
As per claim 26, Eyring discloses that the transmitter is further configured to transmit at least one of a notification of detection of the first event or condition and a notification of detection of the second event or condition to a first user and a second user; and transmit a notification of detection of the first event or condition and a notification of detection of the second event of condition to a service provider [para 117-120]. 
 As to claims 28-36, claims 19-24 and 26, basically are the corresponding elements that are carried out the method of operating step in clams 18-36. 
As per claim 37, Eyring discloses that the first routine is defined by a first user having first access credentials and the second routine is defined by a second user having second access credentials [para 93, 183, 184].
As per claim 38, Eyring inherently discloses that the first routine, the second routine, or both comprise a temperature check routine [para 69].
As per claim 39, Eyring discloses that the first routine, the second routine, or both comprise a scanner initiation routine or a camera record routine [para 64, 70, 101, 127].

11. 	Examiner's note: Examiner has cited particular paragraphs and columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
Response to Arguments
12.	Applicant’s arguments filed on 3/8/21, which have been fully considered but they are not persuasive.  Applicant’s arguments with respect to claims 1-36 have been considered but are moot in view of rejection indicated above.
	See detailed rejection above. 
Conclusion
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN CAO whose telephone number is (571)272-3664.  The examiner can normally be reached on M-F 6:30 am-2:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

Mar. 22, 2021
/CHUN CAO/Primary Examiner, Art Unit 2115